Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered March 24, 1988, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention involving the propriety of the plea allocution has not been preserved for appellate review and is, in any event, without merit (see, Penal Law § 220.00 [7]; Public Health Law § 3306, schedule II [b] [4]).
The sentence imposed was not unduly harsh or excessive. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.